DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 (now claims 1, 3-11 and 16-21) in the reply filed on 03 September 2021 is acknowledged.
Claims 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 September 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al (U.S. Patent Application Publication 2015/0165683 A1) in combination with Patel et al (WO 2016/115369 A1), Milner et al (U.S. Patent Application Publication 2018/0143147 A1) and Cohen et al (U.S. Patent Application Publication 2016/0009029 A1).
             Regarding claim 1, Cheverton et al (see the entire document, in particular, paragraphs [0001], [0006], [0023], [0032], [0033], [0035], [0040], [0042], [0114], [0116] and [0121]; Figures 1 and 10) teaches a three-dimensional printing apparatus (see claims [0001] and [0006] of Cheverton et al), including (a) a printer configured to print material onto a target (see paragraphs [0001] and [0006] of Cheverton et al), the printer including (a)(i) a printer head configured to deposit material onto a target (see paragraphs [0040] and [0042]; Figure 1 of Cheverton et al); and (a)(ii) a printer controller configured to move the printer head to deposit the material onto a specific location of the target (see paragraphs [0040] and [0042]; Figure 1 of Cheverton et al); (b) a camera configured to generate an image to monitor the printing of the material (see paragraphs [0023] and [0040]; Figure 1 of Cheverton et al); (c) a computer (see 
             Regarding claim 3, see paragraph [0023] of Milner et al.
             Regarding claim 4, see paragraph [0042] of Cheverton et al.
             Regarding claim 5, see paragraph [0032] of Cheverton et al.

             Regarding claim 8, see paragraph [0036] of Milner et al.
             Regarding claim 9, see paragraphs [0023], [0035] and [0040]; Figure 1 of Cheverton et al.
             Regarding claim 11, see paragraph [0040] and Figure 1 of Cheverton et al.
             Regarding claim 16, see paragraph [0109] of Cohen et al.
             Regarding claim 20, see paragraph [0036] of Milner et al and paragraph [0066] of Cohen et al.
             Regarding claim 21, see paragraph [0066] of Cohen et al.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al (U.S. Patent Application Publication 2015/0165683 A1) in combination with Patel et al (WO 2016/115369 A1), Milner et al (U.S. Patent Application Publication 2018/0143147 A1) and Cohen et al (U.S. Patent Application Publication 2016/0009029 A1) as applied to claims 1, 3-9, 11, 16, 20 and 21 above, and further in view of Chung et al (U.S. Patent Application Publication 2017/0087766 A1).
             Regarding claim 10, Cheverton et al (in combination with Patel et al, Milner et al and Cohen et al) does not explicitly teach (1) that the material includes a biological or biocompatible material. Chung et al (see the entire document, in particular, paragraphs [0012] and [0022]) teaches a three-dimensional printing apparatus (see paragraph [0012] of Chung et al), wherein the material includes a natural and/or synthetic biomaterial (see paragraph [0012] of Chung et al), or a biological material (see paragraph [0022] of Chung et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a biological or biocompatible material in the three-dimensional printing .
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Cheverton et al teaches a computer configured to store a pattern for a three-dimensional structure (see paragraphs [0116] and [0121] of Cheverton et al; Patel et al and Cohen et al are both directed to the manufacture of a three-dimensional structure which is an implant for an eye, so the stored pattern is that of an implant for an eye).
Patel et al teaches an implant for an eye used for the treatment of eye conditions (see paragraph [0052] of Patel et al; such treatment includes refractive treatment for an eye).
Milner et al teaches an ablation laser (see paragraph [0036] of Milner et al), wherein a computer is configured to send instructions to the ablation laser to ablate the printed material according to a pattern (see paragraphs [0024], [0036] and [0078] of Milner et al).
Cohen et al teaches the manufacture of an implant for an eye (see paragraph [0109] of Cohen et al), wherein the implant is formed of multiple layers (see paragraph [0066] of Cohen et al); Milner et al teaches laser ablation (see paragraph [0036] of Milner et al) according to a desired pattern (see paragraphs [0024], [0036] and [0078] of Milner et al); Patel et al teaches treatment of eye conditions (see paragraph [0052] of Patel et al; such treatment includes refractive treatment for an eye).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742